2.	The following is an examiner’s statement of reasons for allowance: The claimed invention is deemed to be allowable over the prior art of record or any combination thereof for the reasons set forth in the Office action mailed September 8, 2020, section 8.
The terminal disclaimer filed December 8, 2020 has been approved and overcomes the non-statutory double patenting rejection set forth in section 6 of the Office action mailed September 8, 2020.
The provisional non-statutory double patenting rejection set forth in section 7 of the Office action mailed September 8, 2020 is withdrawn in accordance with MPEP 804(I)(B)(1)(b)(i).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	The drawings filed November 14, 2019 are accepted by the examiner.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
January 8, 2021